 

Case 1:71-0v-08865-GED Doaumentis Filled O72920 Rageilat2

MMPsS

MILBER MAKRIS PLOUSADIS & SEIDEN, LLP

_ ATTORNEYS AT LAW
1000 WocbsBury ROAD Surte 402 Woopesury, NY 11797
TELEPHONE: 516.712.4000 Fax: 516.712.4013
HTTP://WWW.MILBERMAKRIS.COM

July 29, 2021

VIA ECF

Hon. George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007 JU < 9 2029

The init)
August 11, 29970"

Re: — Stacey Mercer v. Hotel Donaldson, LLC
Case No.: 21-cv-03665 (GBD)
Our File: 420-20506

 

Dear Honorable Judge Daniels:

We represent Defendant, Hotel Donaldson, LLC (“Defendant”), in the above-referenced
matter. The parties submit this correspondence jointly to inform the Court that they plan to file a
stipulation discontinuing the matter and request that the Court please implement a stay of these
proceedings for at least forty-five (45) days from the date of this correspondence in anticipation of
said filing.

We thank this Honorable Court for its time and consideration.

We thank the Court for its time and consideration.
Respectfully submitted,

MILBER MAKRIS PLOUSADIS
& SEIDEN, LLP

(pln B. Levencon

Tyler B. Levenson
ERG/TBLAE

cc:
VIA ECF
Erik M. Bashian, Esq.

Woopbesury, NEw York . WHITE PLAINS, NEW YORK

New Jersey § ConNecTIcuUT ™ FLORIDA ® PENNSYLVANIA
Odsed 22icv.OG866SGBED Doconmeant4s FitédcdG729221 Rag@e220bi22

BASHIAN & PAPANTONIOU, P.C.
500 Old Country Road, Suite 302
Garden City, NY 11530

Woopsury, New YorK 7 WHITE PLains, New YORK

New Jersey ® CONNECTICUT © FLoripa ® PENNSYLVANIA

 
